Citation Nr: 0025877	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to death pension 
benefits.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from December 1940 to May 
1943.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an adverse action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico which denied the appellant's claim 
for recognition as the surviving spouse of the veteran for 
the purpose of entitlement to VA death pension benefits.  The 
Board remanded the case in August 1996, for additional 
development.  The RO has now returned the case to the Board 
for appellate review.  The appellant does not have a 
representative and has represented herself during the course 
of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran was legally divorced from his first wife in 
1951; the appellant was legally divorced from her first 
husband in September 1954.

3.  The evidence does not establish that the appellant and 
the veteran underwent a valid marriage ceremony at any time.

4.  The couple began residing together in the early 1950s and 
held themselves out as husband and wife in their community.  
In addition, their union produced three children. 

5.  There is no credible evidence that the couple lived 
together as husband and wife after 1973.

CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
receiving VA death pension benefits.  38 U.S.C.A. §§ 101(3), 
103, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.102 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she lived with the veteran in a 
common law marriage continuously from the early 1950s until 
the date of his death, and that she entered into the marriage 
without knowledge of any impediment.  This claim is 
plausible, and, hence well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The veteran died in October 1992, at the age of seventy.  In 
February 1994, the appellant filed a claim for death 
benefits.  The RO denied this claim via an administrative 
decision issued in May 1994 which held that, in order for the 
appellant's relationship with the veteran to constitute a 
marriage, the appellant had to be unaware of the need for a 
legal ceremony.  The RO stated that the evidence received 
showed that the appellant knew that the laws of Puerto Rico 
did not recognize common law marriages because she had been 
previously married and divorced.  

The issue, in part, is whether a valid marriage existed 
between the veteran and the appellant.  A review of the 
record reveals that both the appellant and the veteran lived 
in Puerto Rico at all times during their relationship and at 
the time of the veteran's death in October 1992.  
Accordingly, the law of Puerto Rico determines the validity 
of their common-law marriage for purposes of 38 C.F.R. 
§ 3.1(j).  Regarding their marital union, the appellant does 
not contend that she and the veteran were married by ceremony 
and accordingly, she has submitted no documentary evidence 
showing evidence of a valid marriage by ceremony to the 
veteran.  Rather, she argues that, because she and the 
veteran cohabited for many years and had three children, she 
should be recognized as his surviving spouse for VA purposes 
based upon a common law marriage.

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In Puerto Rico, a 
common-law marriage has never been recognized as valid.  See 
Ayuso-Morales v. Secretary of Health and Human Services, 677 
F.2d 146, 147 (1982); Art. 68 Civil Code, 31 L.P.R.A. sec. 
221.

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran which, 
but for the impediment, would have been valid, and the 
claimant thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, or for any 
period of time if a child was born of the purported marriage 
or was born before such marriage, the purported marriage may 
be deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(1998).  The VA General Counsel, in a Precedent Opinion, 
held, that for purposes of section 103(a), the requirement of 
a marriage ceremony by a jurisdiction which does not 
recognize common-law marriage constitutes a legal impediment 
to that marriage.  See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  
The claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Therefore, it does not matter whether Puerto Rico recognizes 
common-law marriage, because, if the appellant can establish 
the elements of a common law marriage and her lack of 
knowledge of that legal impediment, her "common-law 
marriage" could be "deemed valid" for the purpose of 
establishing her entitlement to VA death benefits as the 
veteran's surviving spouse.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court), in Colon v. Brown, 9 Vet. App. 104 (1996), held that 
the VA duty to assist a claimant under 38 U.S.C.A. § 5107(a) 
included a duty to provide an appellant with an opportunity 
to submit a signed statement pursuant to 38 C.F.R. 
§ 3.205(c).  That has been done in this case.  The duty to 
assist having been fulfilled, it remains for the Board to 
determine whether the evidence establishes that the appellant 
was, in fact, without knowledge of any legal impediment to 
her marriage to the veteran and, if so, whether she has shown 
that she and the veteran thought they had entered into a 
common-law marriage.

Pursuant to the Board's August 1996 remand, the appellant 
provided information concerning her understanding and 
knowledge about common law marriages in Puerto Rico.  In a 
written statement signed in December 1996, the appellant 
stated that she did not know that the laws of Puerto Rico 
required a ceremony in order for the marriage to be valid and 
that she thought that common law marriages were valid in 
Puerto Rico.  Thus, it would appear that the appellant has 
satisfied the requirement of entry into the "marriage" 
without knowledge of the legal impediment.

But, to be entitled to VA death benefits as a surviving 
spouse of a veteran, the claimant must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the veteran and the 
appellant apparently began cohabiting during the early 1950s.  
A divorce decree indicates that the appellant's divorce from 
her first husband became final in September 1954.  The claims 
file contains VA Forms received by the RO, in July 1957, 
which indicate that the veteran was divorced from his wife in 
1951; that the appellant and the veteran had the same 
address; that the veteran's next of kin lived at that 
address; and that the appellant had custody of her three 
children whom the veteran was claiming as his dependents.  
However, the veteran also indicated on that form that he had 
only been married once and that he did not presently have any 
spouse.  There are three birth certificates of record listing 
the appellant and the veteran as the birth parents of three 
children born in 1961, 1962, and 1964.  The record includes a 
September 1969 promissory note relating to a mortgage loan 
for the Carolina municipality property in which the appellant 
currently lives; in those papers, the appellant is referred 
to as the spouse of the veteran and the veteran and the 
appellant are said to be married to each other.  The 
appellant was also referred to as the wife of the veteran on 
the veteran's death certificate, although the death 
certificate states that the veteran was divorced.  

The record contains an affidavit from the appellant, dated in 
February 1994, in which she states that she and the veteran 
had lived together until his death.  The Board notes that the 
death certificate lists the Carolina property as the 
veteran's residence.  The evidence also includes three VA 
Forms 21-4171 from persons who knew the couple as husband and 
wife.  The three statements indicate that the couple lived 
together at the Carolina property from 1969 to 1992, when the 
veteran died.  Similar information was provided to a Field 
Examiner in a report dated in December 1996.

On the other hand, the record also contains an imprint from 
the veteran's medical card on an October 1972 VA Form 10-7131 
which reveals a Rio Piedras street address for the veteran 
and the Carolina property address for the appellant who was 
given an identifying code of "CLW", presumably common-law 
wife.  The evidence of record also includes the report from 
an April 1973 VA examination in which the veteran stated that 
he lived alone and that he had three children from a common 
law marriage that had been terminated seven years previously 
and a written statement from a VA psychiatrist, dated in June 
1973, that indicates that the veteran reported that he was 
living alone in a rented room in Rio Piedras.  The veteran 
submitted an application for Social Security Administration 
(SSA) benefits in May 1978; he stated in the application that 
he was divorced and gave an address in Rio Piedras.  On VA 
Forms 572 submitted by the veteran in October 1974, and July 
1980, it is stated that his mailing address was in Rio 
Piedras.  On a VA Form 21-527 dated in March 1980, the 
veteran lists his address as being in Rio Piedras and the 
appellant's as being in Quinones, Carolina.  On subsequent VA 
Forms 21-527 dated in March 1989, April 1990, April 1991, and 
April 1992 (one month before his death), the veteran states 
that he is divorced or not married and gives the same Rio 
Piedras address.  An imprint from the veteran's medical card 
on a November 1990 VA Form 10-7131 reveals the same Rio 
Piedras street address shown on the October 1972 VA Form 10-
7131 and the May 1978 SSA application.  The Board notes that 
the veteran also used a Rio Piedras address to receive his VA 
benefit checks and that he was not awarded compensation for 
any dependent, nor did he request compensation for any 
dependent.

The Board does not dispute that the appellant and the veteran 
were living together and were known to the community as a 
married couple in the late 1950s and the 1960s.  However, 
while the appellant does allege that she and the veteran 
continuously cohabited from the 1950s until the day of the 
veteran's death, the evidence of record does not show that 
she and the veteran did so continuously cohabit until the 
date of his death.  The veteran himself indicated, in 1973, 
that his common law marriage had been terminated.  Other 
evidence of record, including various VA forms filed by the 
veteran, indicate that the appellant lived in the Carolina 
property and the veteran lived in Rio Piedras, which the 
Board notes are several miles apart.  Furthermore, the 
evidence of record indicates that the veteran did not hold 
any job from October 1973 onward; that he was living off his 
SSA and VA benefits; and that he was not receiving any VA 
benefits for a dependent.  Therefore, the Board finds that 
the preponderance of the evidence indicates that the veteran, 
between 1973 and 1992, was not living with the appellant.

As per the holding of the Court in the Gregory case, an 
analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  The Board initially 
notes that since the appellant has denied that any separation 
ever took place, she has never alleged that the separation 
from 1973 to 1992 revealed by the evidence of record was by 
mutual consent and that there is no evidence of record to 
that effect.  While there is evidence of record that 
indicates that the veteran had psychiatric problems and that 
he was the one who moved, the appellant has never stated or 
alleged that she was abused by the veteran or that his 
behavior caused the separation.  

As referenced above, the statements of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Here, the appellant 
has denied that any separation took place, but there is 
contemporaneous evidence, provided by the veteran from 1973 
onward, that there was a separation.  This evidence 
contradicts the appellant's claim that she lived with the 
veteran continuously.  She has submitted no documentary 
evidence of any type in support of her claim.  The weight of 
the documentary evidence, as discussed above, suggests that 
the parties were not living together.  Moreover, the Board 
finds this evidence to be more credible and probative than 
the appellant's statements and the third party statements.  

Therefore the appellant did not satisfy the requirement for a 
deemed valid marriage that she cohabit with the veteran until 
the time of his death.  Accordingly, the evidence is against 
the appellant's claim for recognition as surviving spouse of 
the veteran.  Moreover, the evidence is not so evenly 
balanced as to create a reasonable doubt, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to recognition of the appellant as the veteran's 
spouse for VA death benefit purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 




- 9 -






- 8 -


